DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
Response to Amendment
It is acknowledged that claims 1, 3, 4, 7, 8, 11, 12, 14, 15, 18-20 have been amended.  Claims 6, 9, 16 has been cancelled.
Also amendments addressed and over comes relevant prior art (US 2012018525 A1) identified during AFCP consideration (6/14/2022).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1-5, 7, 8, 10-15, 17-20 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: receiving at least two text files, each having data defined in two different  format types, the at least two text files being received without a reference to a schema defining the at least two text files, wherein one of the at least two different format types is not an eXtensible Markup Language (XML) format; receiving a description file for each of the at least two text files describing each of the at least two different format types, the description file comprising a separate file from a corresponding text file; before processing each of the at least two text files and absent receiving the schema, identifying a data structure of the description file, the data structure comprising one or more parameters and definitions for one of the at least two different format types; dynamically generating, at run-time, at least two reader engines corresponding to each of the at least two text files to process the description file for each of the at least two text files based on the identified data structures, wherein each of the at least two reader engines read the data in each of the at least two text files in parallel processing; processing each of the at least two text files as a function of one of the dynamically generated at least two reader engines; during processing of each of the at least two text files: dynamically extracting, at run-time, by one of the at least two reader engines from each of the at least two text files, data based on the identified data structure; and generating one or more  output files with the extracted data.  As recited in claims 1, 7, 14.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1, 7, 14.  Therefore claims 1, 7, 14 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on (408) 918-7548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152        
7/13/2022